

116 HR 5313 IH: Multifamily Depreciation Parity Act of 2019
U.S. House of Representatives
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5313IN THE HOUSE OF REPRESENTATIVESDecember 5, 2019Mr. Morelle (for himself and Mr. Wenstrup) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow for certain residential rental property to be
			 depreciated over a 30-year period.
	
 1.Short titleThis Act may be cited as the Multifamily Depreciation Parity Act of 2019.
 2.Depreciation of certain residential rental property over 30-year periodSection 13204(b) of Public Law 115–97 is amended— (1)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (3); and
 (2)by adding at the end the following:  (3)Certain residential rental propertyIn the case of any residential rental property—
 (A)which was placed in service before January 1, 2018, (B)which is held by an electing real property trade or business (as defined in section 163(j)(7)(B) of the Internal Revenue Code of 1986), and
 (C)for which subparagraph (A), (B), (C), (D), (E), or (G) of section 168(g)(1) of the Internal Revenue Code of 1986 did not apply prior to such date,
						the amendments made by subsection (a)(3)(C) shall apply to taxable years beginning after December
			 31, 2017..